Citation Nr: 0526008	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-17 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to June 25, 2001, 
for the grant of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision that, 
inter alia, granted service connection for PTSD.  The veteran 
filed a notice of disagreement (NOD) with the initial rating 
for PTSD in December 2003 and the effective date for the 
grant of service connection for PTSD in March 2004.  The RO 
issued a statement of the case (SOC) in April 2004 and the 
veteran filed a substantive appeal in April 2004. 

In response to his request, in March 2004, the veteran 
testified during a hearing before RO personnel; a transcript 
of the hearing is of record.

Also in response to his request, the veteran was scheduled 
for a Board videoconference hearing for October 2004.  
Unfortunately, as noted below, the veteran died prior to the 
scheduled hearing date.


FINDINGS OF FACT

1.  The veteran served on active duty from June 1978 to June 
1982, and from February 1991 to September 1991. 

2.  In September 2005, the Board received a copy of a death 
certificate establishing that the veteran died on August [redacted], 
2004.




CONCLUSION OF LAW

Due of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. § 
20.1106 (2004).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


